Stephens, J.
1. Where a servant is employed to make excavations of dirt in the construction of a tunnel by using a drill which is operated by compressed air which is fed to it by a rubber hose attached, and the master has provided a light in proximity to the place where the servant is working, and while the servant is thus engaged the master reduces the illumination by replacing the light with another, and adjusts the hose in such manner as to remove the slack therefrom and makes it taut, and where the servant, after continuing with the performance of the work, finds himself endangered by loose earth which is about to cave in and fall, and it is necessary for his safety for him to leap aside, and where in leaping aside he is tripped by the hose *822aucl is precipitated onto a lower plane and falls upon tools and working paraphernalia there belonging to the master and used in connection with -the work of constructing the tunnel, and receives physical injuries, the servant has no cause of action against the master for the injuries thus sustained. If the master was negligent in reducing the illumination at a place where the servant was working, or if the master was negligent in rendering the air-liose taut and in removing the slack therefrom, or was negligent in maintaining the tools and working paraphernalia in the situation in which they were located, and thus created an unsafe place for the servant to work, the servant had equal means with the master of knowing of the unsafe conditions, and either knew or, by the exercise of ordinary care, could have discovered them.
Decided January 27, 1930.
Ii. Garter Pittman, for plaintiff.
Tye, Thomson & Tye, Mitchell & Mitchell, for defendant.
2. Tn a suit by the servant against the master to recover damages, where the facts narrated above appeared from uncontradicted evidence, the court properly granted a nonsuit.

Judgment affirmed on the main hill of exceptions ; oross-hill dismissed.


Jenkins, P. J., and Bell, J., concur.